Citation Nr: 0900771	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  06-31 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the veteran's son is entitled to recognition as a 
"helpless child" on the basis of permanent incapacity for 
self-support prior to attaining the age of eighteen years.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1951 
to April 1959.  The veteran died in December 2004.  The 
appellant is the veteran's son.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

In November 2008, the veteran presented testimony at a 
hearing on appeal before the undersigned Veterans Law Judge 
at the RO (Travel Board hearing); a copy of the hearing 
transcript is in the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a June 2005 rating decision, Dependency and Indemnity 
Compensation (DIC) benefits were granted to the appellant's 
mother as a surviving spouse under 38 U.S.C.A. § 1318 on the 
basis that the veteran was continuously rated totally 
disabling for a period of ten or more years immediately 
preceding death.  However, the "child" of a deceased 
veteran is also entitled to DIC benefits when, as here, the 
veteran died as a result of service-connected disabilities.  
See 38 U.S.C.A. §§ 1313, 1314 (West 2002).

In order to obtain concurrent DIC benefits, the appellant 
seeks recognition as the "helpless child" of the veteran 
due to permanent incapacity for self-support because of his 
blindness.  See 38 U.S.C.A. § 1314(b) (West 2002).

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 
3.57(a)(1), 3.356 (2008) (emphasis added).

In order to establish entitlement to recognition as the 
helpless child of the veteran, it must be shown that the 
appellant was permanently incapable of self support by reason 
of mental or physical defect as of his or her eighteenth 
birthday.  See 38 C.F.R. § 3.356(a) (2008).  Rating 
determinations regarding helpless child status are made 
solely on the basis of whether the child is permanently 
incapable of self-support through his own efforts by reason 
of physical or mental defects.  Rating criteria applicable to 
disabled veterans are not controlling.  The question of 
permanent incapacity for self-support is one of fact for 
determination by the rating agency on competent evidence of 
record in the individual case.  Id. 

The principal factors for consideration under 38 C.F.R. 
§3.356 are:  

(1) The fact that a claimant is earning his or 
her own support is prima facie evidence that he 
or she is not incapable of self-support.  
Incapacity for self-support will not be 
considered to exist when the child by his or her 
own efforts is provided with sufficient income 
for his or her reasonable support.

(2) A child shown by proper evidence to have been 
permanently incapable of self-support prior to 
the date of attaining the age of 18 years, may be 
so held at a later date even though there may 
have been a short intervening period or periods 
when his or her condition was such that he or she 
was employed, provided the cause of incapacity is 
the same as that upon which the original 
determination was made and there were no 
intervening diseases or injuries that could be 
considered as major factors.  Employment which 
was only casual, intermittent, tryout, 
unsuccessful, or terminated after a short period 
by reason of disability, should not be considered 
as rebutting permanent incapability of self- 
support otherwise established.

(3) It should be borne in mind that employment of 
a child prior or subsequent to the delimiting age 
may or may not be a normal situation, depending 
on the educational progress of the child, the 
economic situation of the family, indulgent 
attitude of parents, and the like.  In those 
cases where the extent and nature of disability 
raises some doubt as to whether they would render 
the average person incapable of self-support, 
factors other than employment are for 
consideration.  In such cases there should be 
considered whether the daily activities of the 
child in the home and community are equivalent to 
the activities of employment of any nature within 
the physical or mental capacity of the child 
which would provide sufficient income for 
reasonable support.  Lack of employment of the 
child either prior to the delimiting age or 
thereafter should not be considered as a major 
factor in the determination to be made, unless it 
is shown that it was due to physical or mental 
defect and not to mere disinclination to work or 
indulgence of relatives or friends.

(4) The capacity of a child for self-support is 
not determinable upon employment afforded solely 
upon sympathetic or charitable considerations and 
which involved no actual or substantial rendition 
of services.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in cases such as this, the "focus of analysis must 
be on the claimant's condition at the time of his or her 18th 
birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In 
other words, for purposes of initially establishing helpless 
child status, the claimant's condition subsequent to his or 
her eighteenth birthday is not for consideration.  If the 
claimant is shown to be capable of self-support at eighteen, 
VA is required to proceed no further.  Id.  However, if a 
finding is made that a claimant was permanently incapable of 
self-support as of his or her eighteenth birthday, then 
evidence of the claimant's subsequent condition becomes 
relevant for the second step of the analysis, that is, 
whether there is improvement sufficient to render the 
claimant capable of self-support after the age of 18.  Id.

The appellant was born in May 1963 and turned 18 years of age 
in May 1981.  The appellant is the veteran's son.  The 
appellant contends he became permanently incapable of self-
support before the age of 18 due to being legally blind, 
which, if supported by the evidence, would render him a 
"child" of the veteran for VA purposes under 38 U.S.C.A. § 
101(4)(a)(ii) and 38 C.F.R. §§ 3.57(a)(1).  

Prior to the appellant turning 18 years old, a January 1977 
treatment letter from the U.S. Public Health Service Hospital 
indicated that since infancy, the appellant has been seen for 
esotropia, high myopia, nystagmus, and poor vision.  His best 
corrected visual acuity was 20/400 in the right eye and 
20/200 in the left eye.  He was considered "legally blind" 
and handicapped.  However, the veteran attended a regular 
high school, as opposed to a specialty school for the blind.  
In fact, a teacher from the veteran's high school submitted a 
September 2005 letter documenting that despite the veteran's 
blindness, he was able to serve as a manager of the school's 
track team, although certain safety precautions had to be 
undertaken.  His teacher noted that his blindness was present 
all his life, and that he cannot drive, and must walk 
carefully wherever he goes.  The appellant graduated from 
high school, but did not attend college.    

As the result of his blindness, he has been in receipt of 
Supplemental Security Income (SSI) and Social Security 
Disability Income (SSDI) since his 18th birthday in May 1981.  
A Social Security Administration (SSA) eye examination dated 
in June 1980, prior to his 18th birthday, stated that the 
appellant was legally blind and his prognosis was poor.  A 
University of Washington Medical Center letter dated in 
September 2005 reflects that the cause of his blindness is 
retinitis pigmentosa, a progressive retinal degeneration for 
which no treatment is known.  The onset of this disorder was 
at birth, and the appellant had reached the legal blindness 
level by age 18.  The prognosis was for continued 
deterioration, with no improvement likely to occur.  

SSA income records show that the veteran has had a computer 
consulting business since 1995.  However, the veteran 
indicates that his expenses exceed his income such that the 
business has never been profitable.  He has never actually 
earned enough income since age 18 to be self supporting.  An 
SSA income statement dated in September 2005 shows no 
business income after his 18th birthday from 1982 to 1994, 
with very minimal income from 1995 through 2002.  He relies 
on his SSI and SSDI income.  There is no evidence he 
attempted to work prior to age 18.  The veteran believes that 
due to his blindness, he requires assistance and 
transportation which limit his ability to work for an 
employer.  Although he lived with his parents for his entire 
life, the recent onset of his father's death in 2004 and his 
mother's placement into a special care facility has forced 
him to get his own apartment.  He asserts that the normal 
costs of living far exceed his ability to be self supportive.  
See April 2006 notice of disagreement, October 2008 personal 
statement, and November 2008 hearing testimony.  SSA 
disability records do show however that he is capable of 
cooking his own meals, he has normal mobility, he can shop 
for groceries, and he can perform his own chores.   

In any event, before addressing the merits of the claim, the 
Board finds that additional development of the evidence is 
required.

First, in a September 2005 personal statement, the veteran 
related that he received treatment for his blindness from 
1963 to 1978, prior to his 18th birthday, at the U.S. Public 
Health Service Hospital Seattle, Washington.  The veteran has 
submitted one treatment record from this hospital dated in 
January 1977.  The RO attempted to secure additional records 
from this hospital in July 2008, but no response was 
forthcoming.  In this regard, VA is generally required to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) (West 2002).  VA is required to obtain relevant 
records held by any Federal department or agency that the 
claimant adequately identifies and authorizes VA to obtain 
until VA concludes that the records do not exist or that 
further efforts to be obtain them would be futile.  
38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Because 
any record of treatment for his blindness from 1963 to 1978 
at the U.S. Public Health Service Hospital would be relevant 
the issue of whether his blindness caused him to be 
permanently incapable of self-support as of his eighteenth 
birthday, the AMC should attempt to obtain these records on 
remand.  

Second, in light of the above evidence, the Board concludes 
that there is insufficient medical evidence for the Board to 
make a conclusive determination whether the appellant's 
blindness caused him to be permanently incapable of self-
support prior to and after his 18th birthday.  Specifically, 
it is unclear to the degree the veteran's blindness prevents 
sufficient income for his reasonable support, or whether his 
lack of meaningful employment is due to mere disinclination 
to work or past indulgence of his relatives.  See 38 C.F.R. 
§ 3.356(b)(3).  The Board may only consider independent 
medical evidence of record to support its findings and cannot 
render its own medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  In the present case, the issue of 
whether his condition rendered him permanently incapable of 
self-support at the time of his 18th birthday, is a medical 
one.  VA also is required to provide an examination when the 
evidence is insufficient to make a decision on the claim, 
which is the present situation.  38 C.F.R. § 1.59(a)(4).  As 
such, a remand is necessary to obtain a VA medical 
examination and opinion regarding this issue.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain the records of any medical 
treatment dated from 1963 to 1978 for the 
veteran's blindness from the U.S. Public 
Health Service Hospital in Seattle, 
Washington.  All attempts to secure these 
records, and any response received, must 
be documented in the claims file.  If no 
records are available, a response to that 
effect is required and should be 
documented in the file.  

2.	Once any outstanding records have been 
associated with the claims folder, or a 
negative response for these records is 
received, schedule the veteran for a VA 
medical examination and opinion to 
determine whether as of age 18 he was 
permanently incapable of self-support due 
to his blindness.  Advise the appellant 
that failure to report for his scheduled 
VA examination, without good cause, 
may have adverse consequences on his 
claim.  And the claims file, including a 
complete copy of this remand, must be 
made available for review as well as the 
appellant's pertinent medical and other 
history.  The examination report must 
state whether such review was 
accomplished.  Based on a physical 
examination of the appellant and 
comprehensive review of the claims file, 
including any recent additional evidence 
received, the examiner is asked to 
provide an opinion responding to the 
following questions:

(A) Whether it is at least as 
likely as not (meaning 50 percent 
or more probable) that blindness or 
any other disorder rendered the 
appellant permanently incapable of 
self-support at the time of his 
18th birthday (in May 1981). The 
examiner should state (if possible) 
what employment limitations would 
have existed at age 18 and what 
limitations are currently shown.

(B) If it is determined that the 
appellant is (and has been) capable 
of self-support, then the examiner 
should identify the evidence that 
establishes that he is capable of 
self-support and discuss his 
industrial and employment 
capabilities.

(C) If a finding is made that the 
appellant was permanently incapable 
of self-support as of his 18th 
birthday, then determine whether it 
is at least as likely as not 
(meaning 50 percent or more 
probable) there was improvement 
sufficient to render the claimant 
capable of self-support after the 
age of 18.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather, that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it 
is to find against it.  The examiner 
should discuss the rationale of the 
opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained 
from review of the record.  If the 
examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.

3.	Then readjudicate his claim in light of 
any additional evidence obtained.  If his 
claim is not granted to the appellant's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of this 
claim.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




